DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates on or after March 16, 2013. Therefore, the present application is being examined under the AIA  first to file provisions. 
Acknowledgements
Applicant’s response filed February 9, 2021 is acknowledged.
Claims 1, 3, and 5-9 are pending in the application.
Claims 1, 3, and 5-9 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks Applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the 

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a generic algorithm defined by its intended result: “generate a model by identifying similarities between behavior histories including the specified behavior, and using an association between the explanatory behavior and the specified behavior, the model enabling prediction that one of the plurality of users will perform the 
Claims 8 and 9 contain language similar to claim 1 as discussed in the immediately preceding paragraph, and for reasons similar to those discussed above, claims 8 and 9 are also rejected as failing to comply with the written description requirement.

Claim Interpretation
Paragraph [0060] of Applicant’s specification is repeated below, as it is relevant to interpretation of the claims.
[0060] The "attribute information" represents the attribute information of the user. In the example of FIG. 4, the "attribute information" is categorized into types such as "gender", "address", and "age". As described above, the "attribute information" of the attribute information storage unit 123 stores demographic attributes representing user demographic attribute information. It should be understood that the attribute information illustrated in FIG. 4 is an example, and the attribute information storage unit 123 may store psychographic attributes representing user's favor, values, life style, personality, and the like. Further, although illustration is omitted, the attribute 

Response to Amendments and Arguments
The objection to the specification is withdrawn in response to Applicant’s amendment.
The objection to claim 8 is withdrawn in response to Applicant’s amendment. 
The 112(b) rejection of the previous Office action is withdrawn in response to Applicant’s amendment. 
Regarding the 112(a) rejection of the claims, Applicant argues that
sufficient detail of the model generation is provided on pages 31-37 of the original specification. The model is generated by creating an index of behaviors and attributes.1 When one of the behaviors or attributes listed in the index is observed in target user, that target user is deemed similar to the model, and is selected for targeted advertising.2 This is the algorithm described in the specification concerning the "generate a model" feature. In view thereof, the model generation is not described as a black box step, as alleged in the Office Action. Instead, it is described as a simple algorithm of indexing behaviors and attributes for comparison with real users.

--------------------------------------------------------------

1 “... in the model generated by the generation unit 134, in addition to the generation of the model according to the assumption method, the explanation behavior designated by the advertiser CL1 is included in the index for determining the degree of similarity between users.” (Specification, page 34)

2 “...when the model is generated based on the behavior histories of the users U11 and U12, the model determines that a user having a behavior history, such as ""browse => URL = H001"", ""search => air ticket_Okinawa"", or ""book => airline company "CCC"_Okinawa"" in the last two days 

The Examiner respectfully disagrees. The index mentioned appears to be the list of inputs to the black box that is the algorithm for determining the model of user similarity. The cited disclosure indicates that the “explanation behavior” is an input to the algorithm for generating the model. Regarding Applicant’s assertion that “[w]hen one of the behaviors or attributes listed in the index is observed in target user, that target user is deemed similar to the model, and is selected for targeted advertising,” this appears to be a misreading of the cited passage. The disclosure here indicates that the “model may be generated to determine that the user having an attribute similar to those of the users U11 and U12 has a high degree of similarity” [emphasis added]. That is, this passage describes a single set example inputs (histories of U11 and U12 and explanation behavior input by CL1) and a single vague example of an output from the model (“a high degree of similarity”). It does not describe how the model is generated, nor does it describe how the similarity is calculated. The actual algorithm remains a black box. For these reasons, the 112(a) rejection of the previous Office action is maintained.	

Allowable Subject Matter
Claims 1, 3, and 5-9 are allowable over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter over the art of record: see Applicant’s amendment and remarks submitted March 30, 2020.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685